GLD-246                                                            NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 12-2381
                                          ___________

                               PATRICK DANIEL TILLIO, JR.,
                                                    Appellant

                                                v.

                               LOWER MERION POLICE;
                         LOWER MERION POLICE DEPARTMENT
                         ____________________________________

                        On Appeal from the United States District Court
                            for the Eastern District of Pennsylvania
                                 (D.C. Civil No. 2-12-cv-02419)
                        District Judge: Honorable Mary A. McLaughlin
                         ____________________________________

                Submitted for Possible Dismissal Due to a Jurisdictional Defect
            or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                       August 2, 2012

            Before: FUENTES, GREENAWAY, JR. and BARRY, Circuit Judges

                                (Opinion filed: August 30, 2012)
                                           _________

                                           OPINION
                                           _________

PER CURIAM

          Patrick Daniel Tillio, Jr. (“Tillio”), proceeding pro se and in forma pauperis,

appeals from the District Court‟s order dismissing his complaint. We will summarily

affirm.

                                                1
                                             I.

       In April 2012, Tillio filed an application to proceed in forma pauperis and a

complaint alleging that the Lower Merion Police were violating his civil rights and

working with people to take his father‟s home. (Dkt. No. 3.) By order entered May 8,

2012, the District Court granted Tillio leave to proceed in forma pauperis but dismissed

his complaint without prejudice. (Dkt. No. 2.) Tillio was granted leave to amend his

complaint within thirty days.

       Rather than filing an amended complaint, Tillio filed a notice of appeal on May

11, 2012. The Clerk notified Tillio of a potential jurisdictional defect pursuant to Borelli

v. City of Reading, 532 F.2d 950 (3d Cir. 1976) (per curiam), and that his appeal would

be submitted for possible summary action. Tillio did not respond.

                                             II.

       Normally, an order that “dismisses a complaint without prejudice is neither final

nor appealable” under 28 U.S.C. § 1291. Borelli, 532 F.2d at 951. Such an order

becomes final and appealable, though, if the plaintiff “declares his intention to stand on

his complaint” instead of amending it. Id. at 952.

       There is no “clear rule for determining when a party has elected to stand on his or

her complaint.” Hagan v. Rogers, 570 F.3d 146, 151 (3d Cir. 2009). However, when the

District Court has provided a set amount of time within which to amend, and the plaintiff

fails to do so, the Court may conclude that the plaintiff elected to stand on his complaint.

Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir 1992); see also Hagan, 570

F.3d at 151 (concluding that plaintiffs stood on their complaints because they filed

                                             2
notices of appeal rather than amending within specified time period); Frederico v. Home

Depot, 507 F.3d 188, 193 (3d Cir. 2007) (same).

       Tillio filed a notice of appeal, instead of amending his complaint, within the thirty-

day window provided by the District Court. Therefore, Tillio elected to stand on his

complaint, and the order of the District Court is final and appealable. We have

jurisdiction over his appeal.

       Having determined that jurisdiction is proper, we may summarily affirm the

decision of the District Court if no substantial question is presented on appeal. 3d Cir.

LAR 27.4 and I.O.P. 10.6. We agree with the District Court that Tillio‟s complaint does

not meet the pleading requirements of Federal Rule of Civil Procedure 8(a). He claimed

that the Lower Merion Police were “going against [his] civil rights” and “work with

people take home from dad.” (Dkt. No. 3, p. 3.) Tillio did not state any particularized

basis for the Lower Merion Police Department‟s liability, nor did he identify individual

police officers who may have violated his rights. He named two individuals as additional

defendants but did not describe any factual basis for their liability. Tillio also claimed

that the police and others were trying to take his father‟s home. The District Court

correctly determined that “he does not have standing to raise claims based on injury

sustained by his father.” (Dkt. No. 2, p. 2.)

       In sum, Tillio‟s complaint did not contain the requisite “short and plain statement

of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal

was therefore appropriate. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (complaint



                                                3
does not suffice “if it tenders „naked assertion[s]‟ devoid of „further factual

enhancement‟”) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

                                             III.

       The District Court properly dismissed Tillio‟s complaint and allowed him leave to

amend. We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal. 3d Cir. LAR 27.4 and I.O.P. 10.6.




                                              4